DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on August 22nd, 2022, amended claims are 32-33, 36, 38-44, and 46-47 are entered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22nd, 2022 has been entered.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(a) have been fully considered.  Some of the rejections are withdrawn in view of the remarks and amendments. However, some are maintained, and further clarified below.
At Pgs. 11-12 of the Reply, Applicant argues against the rejection regarding “predetermined calibration models” in lines 4-5 of Claim 41. The specification does not have any support for “predetermined calibration models”.
At Pg. 13 of the Reply, Applicant argues against the rejection regarding “based on respective occurrences of at least one prescribed event” in lines 16-17 of Claim 41. Applicant cites [0069] of the Specification in order to provide support for this phrase. Examiner respectfully disagrees. As the Applicant admits, [0069] does not disclose the exact phrase. Therefore, the specification does not have any support for “based on respective occurrences of at least one prescribed event”.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered.  Some of the rejections are withdrawn in view of the remarks and amendments. However, some are maintained, and further clarified below.
At Pgs. 14-15 of the Reply, Applicant addresses the rejection regarding “reliably accurate” in line 21 of Claim 46 . The Applicant has amended Claim 46 to recite “reliably accurate” in order to overcome the rejection. Examiner respectfully disagrees. Although the phrase “accuracy and reliability” is used in [0003] of the Applicant’s Specification, they are not defined. Rather, they are used to generally describe an exemplary aspect of the claimed methods and apparatus. Therefore, they are still relative terms which render the claim indefinite. The terms "reliably" and “accurate” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant's arguments, filed on August 22nd, 2022, with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. The rejections are maintained, and further clarified below.
At Pg. 15-16 of the Reply, Applicant argues that Shults “does not disclose both (i) calibration of the blood analyte sensor apparatus and (ii) after the calibration, operation of the blood sensor apparatus in an initial training mode, as recited in Claim 32”. Examiner respectfully disagrees. Firstly, Examiner would like to clarify that Applicant is using the phrase ”after” to describe step (ii). However, there is no disclosure of “after” in step (ii) of Claim 32. Therefore, the Applicant seems to be arguing more than what is actually being claimed. Furthermore, the Applicant cites [0261] of Shults in order to argue that “Shults describes a single calibration process”. However, as the Applicant cited, [0261] of Shults discloses “this is referred to as start-up mode, and involves optionally resetting the sensor data and calibrating the sensor 32”. The term “optionally” implies that the “start-up mode” is not totally equivalent to calibration. To further the Examiner’s argument, Shults discloses more information regarding the modes and how they are not limited  to their definitions (“system is programmed with three modes: 1) start-up mode; 2) normal mode; and 3) suspended mode. Although three modes are described herein, the preferred embodiments are limited to the number or types of modes with which the system can be programmed. In some embodiments, the system is defined as “in-cal' (in calibration) in normal mode; otherwise, the system is defined as “out-of-cal” (out of calibration) in start-up and suspended mode. The terms as used herein are meant to describe the functionality and are not limiting in their definitions”; Shults [0350-0356]). Shults also discloses more information regarding “calibration” and how it is not limited to a certain time or limitation (“The term “calibration” as used herein is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and is not to be limited to a special or customized meaning), and furthermore refers without limitation to the process of determining the relationship between the sensor data and the corresponding reference data, which can be used to convert sensor data into meaningful values Substantially equivalent to the reference data. In some embodiments, namely, in continuous analyte sensors, calibration can be updated or recalibrated over time as changes in the relationship between the sensor data and reference data occur, for example, due to changes in sensitivity, baseline, transport, metabolism, or the like”; Shults [0099]). Therefore, the rejection is maintained.
At Pg. 16-18 of the Reply, Applicant argues that Shults “merely discloses a specific process for ‘outlier detection’ and verification of reference data…the foregoing conventional data verification techniques are therefore in no way an error correction operational model generated via machine learning”. Examiner respectfully disagrees. According to the Oxford Languages Dictionary, “model” is defined as “a system or thing used as an example to follow or imitate”. The term “error correction operation model” has never been explicitly defined by the Applicant; therefore, there are no specific bounds to this limitation. Therefore, the limitation can be broadly interpreted as a protocol that involves the methods disclosed in Shults [0275], such as CRC, encoding/decoding. 
At Pg. 17-18 of the Reply, Applicant argues that Shults fails to “describe the operation of a sensor in the detection mode comprises at least input of (a) subsequent blood analyte signal data, and (b) subsequent data related to candidate parameters into an error correction operational model to calculate data related to blood analyte level that is corrected for previously unmodeled error sources related to implantation of a sensor within a subject, as would be required to meet feature (2) of amended Claim 32”. Firstly, it is unclear to the Examiner as to what “feature (2) of amended Claim 32” is. Further, it is unclear as to how “(b) subsequent data related to candidate parameters into an error correction operational model to calculate data related to blood analyte level that is corrected for previously unmodeled error sources related to implantation of a sensor within a subject” is related to Claim 32, when Claim 32 only discloses “blood analyte signal data processed subsequent to entry of the analyte sensor apparatus”. 
For the same reasons described above, the 35 U.S.C. 102 rejections are maintained for independent Claims 36 and 42.
At Pg. 20-21 of the Reply, Applicant argues that there is no prima facie case of obviousness established by the Examiner regarding the combination of Shults in view of Jansen. Applicant argues that this is a critical aspect that would have to be removed when combining the two references to come up with the claimed invention. Examiner respectfully disagrees. In terms of the combination of Shults and Jansen, Jansen discloses an appliance for analysis of blood samples that comprises multiple parts, including a pressure sensor and profile.  Shults discloses a contact shaped to comply upon application of pressure in [0120] and motion that can cause pressure on the sensor in [0354]. In the original claimed invention, the Applicant discloses a pressure sensor as an internal and external sensor in Pages 7, 28, and 30 of the Applicant’s Specification.
At Pg. 22-23 of the Reply, Applicant argues that there is no prima facie case of obviousness established by the Examiner regarding the combination of Shults in view of Salas-Boni. At Pg. 24-25 of the Reply, Applicant argues that there is no prima facie case of obviousness established by the Examiner regarding the combination of Shults and Jansen, and further in view of Salas-Boni. Examiner respectfully disagrees. 
The 35 U.S.C. 103 rejections are maintained. "The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
Applicant seems to be relying on the shortcomings of Shults in order to argue against the 103 rejections. Examiner would like to reiterate the arguments regarding Shults for independent Claims 32, 36, and 42, as described above.
After reconsideration, the Examiner has decided to reinstate the 35 U.S.C. 101 rejections. The rejections have been further clarified, and the Applicant’s arguments filed on February 4th, 2022 have been addressed below.
At Pg. 17 of the Reply, Applicant argues that the dependent claims were not individually addressed by the Office. The Examiner will now clarify the dependent claims. Dependent claims 22-23, 25-28, 31, 35, 37-40, 42-43, and 45 further limit the abstract idea. Dependent claims 24, 33-34, and 44 incorporate additional elements that are well-understood, routine, and conventional in the technical field.
At Pg. 18 of the Reply, Applicant argues against Claims 29 and 30, which have now been cancelled.
At Pg. 18-20 of the Reply, Applicant argues that the Office has failed to provide support by citation to some reference work recognized as standard in the pertinent art and therefore “the Office’s attempt to take Official Notice of the level of ordinary skill in the art (‘known to the industry’ in the parlance of the Office Action’s discussion on p. 10) is improper as a matter of the law”. The Applicant argues that the implanted blood analyte sensors are non-generic. Examiner respectfully disagrees. In the previous 101 rejection, Examiner cited the Applicant’s Specification and the non-patent literature of record in the application as support. Nonetheless, Examiner will further clarify. Page 1 of the Applicant’s Specification discloses that “implantable electronics is a rapidly expanding discipline within the medical arts. Owing in part to significant advances in electronics and wireless technology integration, miniaturization, performance, and material biocompatibility, sensors or other types of electronics which once were beyond the realm of reasonable use within a living subject (i.e., in vivo) can now be surgically implanted within such subjects with minimal effect on the recipient subject, and in fact convey many inherent benefits”.  
At Pg. 20-21 of the Reply, Applicant argues that the “Office has provided no support whatsoever to support any contention that such models are known or generic in the art”. Examiner respectfully disagrees. Examiner would like to clarify that the “models” are described at such a high level of generality that they fail to disclose the details necessary to differentiate them from being non-generic.
At Pg. 21 of the Reply, Applicant argues that the diabetes is a prevalent disease in response to the Office arguing that the “claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition”. Examiner respectfully disagrees. There is no disclosure of “diabetes” in the claim language; therefore, the Applicant seems to be reading more into the claims than what is actually stated in the claim limitations.
At Pg. 22 of the Reply, Applicant argues that a “generic machine does not have these algorithms, and hence the claimed method (Claims 21 and 36) cannot be performed without inter alia, (i) the foregoing non-generic algorithms, and (ii) the specific implanted sensor, both of which are explicitly claimed”. Examiner respectfully disagrees. The algorithms further limit the abstract idea, and the implanted sensor is an additional element that is well-understood, routine, and conventional in the technical field.
The claimed steps do not improve the functioning of the data acquisition or the signal exchange. “It is important to note, the judicial exception alone cannot provide the improvement.” MPEP 2106.05(a). The data acquisition and signal exchange appear to perform the same with or without the abstract idea. Therefore, any improvement resides solely within the abstract idea. “The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, units, and medium perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-18 and 31-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 21 recites “error correction operational model”. Independent Claim 32 recites “algorithmic error correction operational model”. Independent Claim 36 recites “blood analyte data error correction model”. Independent Claim 41 recites “being-specific blood analyte data error correction model” and “predetermined calibration models”. Independent Claim 46 recites “operational error correction model”. Independent Claim 47 recites “algorithmic error correction operational model”. These claim limitations lack written description support. Applicant’s specification states generic examples of machine learning algorithms, specifically in Pages 46-49, but fails to disclose the details of the model necessary to operate the implantable computerized apparatus. Applicant has not provided any examples or guidance as to the specific steps of the model nor disclosed any particular process or algorithm that utilizes the data. Ultimately, the specification is written generically such that it only defines the invention in functional language specifying a desired result but does not sufficiently identify how the function is performed or the result is achieved (See MPEP 2161.01). 
As noted in the Written Description Workshop found on the USPTO website, 
"It should be noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient)."
Claim 41 discloses “based on respective occurrences of at least one prescribed event” in lines 16-17. The specification does not have any support for “based on respective occurrences of at least one prescribed event”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24, 32-35, and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-24 recite “in vivo”. It is unclear as to whether the italicization of “in vivo” is essential to the claim language, and if the italicization will be maintained in the final print version of the patent claims.
Claim 32 recites “an initial training mode” in line 17. Claim 32 later recites “the training mode” in line 20. It is unclear if “the training mode” is referring to the previously introduced “initial training mode” or another element.
Claim 46 recites “reliably accurate” in line 21. The term "reliably" and “accurate” are relative terms which renders the claim indefinite.  The terms "reliably" and “accurate” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 47 recites “an initial training mode” in line 15. Claim 47 later recites “the training mode” in line 18. It is unclear if “the training mode” is referring to the previously introduced “initial training mode” or another element.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-28 and 31-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 21 recites: 
calibrating the blood analyte sensing apparatus using one or more predetermined calibration models; 
operating the calibrated blood analyte sensing apparatus in a training mode, the operation of the calibrated blood analyte sensing apparatus in the training mode comprising obtaining blood analyte signal data subject to one or more unmodeled systematic errors; 
based at least in part on the obtained blood analyte signal data subject to the one or more unmodeled systematic errors, generating a being-specific error correction operational model using at least one computerized machine learning process; and 
subsequent to generating the error correction operational model, operating the blood analyte sensing apparatus in a detection mode, the operating in the detection mode including applying the being-specific error correction operational model on at least a portion of then- current blood analyte signal data to correct for the one or more unmodeled systematic errors.
Independent Claim 32 recites:
(i) cause, via data wirelessly transmitted from the computerized apparatus to the analyte sensor apparatus implanted within the body of the subject via a wireless data interface therebetween, initial calibration of the analyte sensor apparatus; 
(ii) cause, via data wirelessly transmitted from the computerized apparatus to the analyte sensor apparatus implanted within the body of the subject via a wireless data interface therebetween, the initially calibrated analyte sensor apparatus to operate in a first mode, wherein the first mode is an initial training mode; 
(iii) generate an algorithmic error correction operational model, the algorithmic error correction operational model based at least in part on the operation of the initially calibrated analyte sensor in the training mode; and 
(iv) cause, via data wirelessly transmitted from the computerized apparatus to the analyte sensor apparatus implanted within the body of the subject via a wireless data interface therebetween, operation of the analyte sensor apparatus in a second mode, wherein the second mode is a detection mode, the operation in the detection mode comprising at least application of the algorithmic error correction operational model to blood analyte signal data processed subsequent to entry of the analyte sensor apparatus into the detection mode of operation.
Independent Claim 36 recites:
obtaining first blood analyte data using the blood analyte sensor wherein the blood analyte sensor is in training mode, at least a portion of the first blood analyte data subject to one or more unmodeled systematic sources of error; 
obtaining reference data not subject to the one or more unmodeled systematic sources of error; 
calculating a plurality of blood analyte error values using the first blood analyte data and the corresponding reference data; 
identifying one or more parameters that have at least one of a prescribed level or prescribed type of correlation to the blood analyte error values; 
generating a blood analyte data error correction model based at least on the plurality of blood analyte error values, data relating to the identified one or more parameters, and one or more mathematical models; and 
obtaining calibrated blood analyte data using the blood analyte sensor wherein the blood analyte sensor is in detection mode, by at least applying the blood analyte data error correction model to then-current blood analyte data.
Independent Claim 41 recites:
(i) calibrating the blood analyte sensing apparatus using one or more predetermined calibration models; 
(ii) operating the calibrated blood analyte sensing apparatus in a training mode, the operation of the calibrated blood analyte sensing apparatus in the training mode comprising obtaining blood analyte signal data subject to one or more unmodeled systematic errors; 
(iii) based at least in part on the operating in the training mode, algorithmically generating a being-specific blood analyte data error correction operational model using at least one computerized machine learning process; 
(iv) subsequent to generating the being-specific blood analyte data error correction operational model, operating the blood analyte sensing apparatus in a detection mode, the operating in the detection mode including applying the being-specific blood analyte data error correction operational model on at least a portion of then-current blood analyte signal data; and 
(v) thereafter, re-training the sensor apparatus by re-performing at least the steps (ii) through (iv) a plurality of times based on respective occurrences of at least one prescribed event; 
wherein the re-performing at least periodically of the at least the steps (ii) through (iv) extend the period of implantation by correcting for the one or more unmodeled systematic errors occurring over time.
Independent Claim 46 recites:
calibrating the implanted blood analyte sensor; 
obtaining first calibrated blood analyte data using the calibrated blood analyte sensor, the first calibrated blood analyte data subject to one or more unmodeled systematic errors; 
obtaining reference data not subject to the one or more unmodeled systematic errors; 
using at least the first calibrated blood analyte data using and the obtained reference data, calculating a plurality of blood analyte error values; 
evaluating at least data related to one or more parameters abstracted from the first calibrated blood analyte data and the plurality of blood analyte error values using one or more machine learning algorithms, to generate an operational error correction model; 
obtaining second calibrated blood analyte data using the implanted blood analyte sensor, the second calibrated blood analyte data subject to the one or more unmodeled systematic errors; 
using at least the second calibrated blood analyte data and the operational error correction model to generate blood analyte level data corrected for at least one of the one or more unmodeled systematic errors; and 
causing output of the blood analyte level data, the output blood analyte level data reliably accurate for presentation to the living subject.
Independent Claim 47 recites:
(i) execute one or more computer programs to perform an initial calibration of the electrochemical analyte sensing apparatus; 
(ii) execute one or more computer programs to operate the implantable computerized apparatus in a first mode, wherein the first mode is an initial training mode; 
(iii) execute one or more computer programs to generate an algorithmic error correction operational model, the algorithmic error correction operational model based at least in part on the operation in the training mode and generated based at least on one or more machine learning algorithms particularly selected for a living being in which the implantable computerized apparatus is to be implanted or has been implanted; and 
(iv) execute one or more computer programs to operate the implantable computerized apparatus in a second mode, wherein the second mode is a detection mode, the operation in the detection mode comprising at least application of the algorithmic error correction operational model to blood analyte signal data generated by the electrochemical analyte sensing apparatus and processed subsequent to entry of the implantable computerized apparatus into the detection mode of operation.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of calibrating, operating, generating, and applying recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 21-28 and 31-47 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for calibrating, operating, generating, applying merely invoke a computer as a tool.
The data-gathering step (obtaining) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for calibrating, operating, generating, and applying.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to monitor blood analyte level and reduce error.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for calibrating, operating, generating, and applying. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: data processing apparatus, storage apparatus, storage medium, implantable computerized apparatus, electrochemical analyte sensing apparatus, wireless data interface, and implanted blood analyte sensor.
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output. “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims ... is on collecting information, analyzing it, and displaying certain results of the collection and analysis.” Elec. Power Grp 119 USPQ2d at 1741. 
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. |n a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted]. Elec. Power Grp 119 USPQ2d at 1741-1742. 

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results. See also Intellectual Ventures | LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (‘the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”) 
The claims are not directed to “any particular assertedly inventive technology for performing those functions.” Elec. Power Grp 119 USPQ2d at 1742. They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. pages 23-27) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. calibrating, operating, generating, and applying) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32-40 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shults (U.S. Patent Publication No. 2006/0195029; cited by Applicant; previously cited).
Regarding Claim 32, Shults discloses a computerized apparatus for monitoring a blood analyte level (an in vitro self-monitoring blood glucose meter (SMBG); [0405]), the monitoring of the blood analyte level relating to a disease (diabetes; [0088]), the computerized apparatus comprising:
data processor apparatus configured for data communication with an analyte sensor apparatus implanted within a body of a subject (the electronics unit 16; [0105]; processor module 138; [0252]); 
a wireless data interface (wireless transmission 150) in data communication with the data processor apparatus ([0259]); and
a storage apparatus in data communication with the data processor apparatus and comprising a storage medium having at least one computer program stored thereon (The processor typically provides semi-permanent storage of data, for example, storing data such as sensor identifier (ID) and programming to process data streams; [0252]), the at least one computer program comprising a plurality of instructions ([0252-0253]) which are configured to, when-3-Appl. No.16/866,436 Filedexecuted on the data processor apparatus: 
(i) cause via data wirelessly transmitted from the computerized apparatus to the analyte sensor apparatus implanted within the body of the subject via a wireless data interface therebetween (wireless transmission 150; [0259]; Figure 14) initial calibration of the analyte sensor apparatus (The processor 176 is the central control unit that performs the processing, such as storing data, analyzing data streams, calibrating analyte sensor data, estimating analyte values, comparing estimated analyte values with time corresponding measured analyte values, analyzing a variation of estimated analyte values, downloading data, and control ling the user interface by providing analyte values, prompts, messages, warnings, alarms, or the like. The processor includes hardware and software that performs the processing described herein, for example flash memory provides permanent or semi-permanent storage of data; [0274, Figure 19]); 
(ii) cause via data wirelessly transmitted from the computerized apparatus to the analyte sensor apparatus implanted within the body of the subject via a wireless data interface therebetween (wireless transmission 150; [0259]; Figure 14), the initially calibrated analyte sensor apparatus to operate in a first mode, wherein the first mode is an initial training mode (When a sensor is first implanted into host tissue, the sensor and receiver are initialized. This is referred to as start-up mode, and involves optionally resetting the sensor data and calibrating the sensor 32; [0261]); 
(iii) generate an algorithmic error correction operational model, the algorithmic error correction operational model based at least in part on the operation of the initially calibrated analyte sensor in the training mode (the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); and 
(iv) cause via data wirelessly transmitted from the computerized apparatus to the analyte sensor apparatus implanted within the body of the subject via a wireless data interface therebetween (wireless transmission 150; [0259]; Figure 14), operation of the analyte sensor apparatus in a second mode (normal mode; [0352]), wherein the second mode is a detection mode, the operation in the detection mode comprising at least application of the algorithmic error correction operational model to blood analyte signal data processed subsequent to entry of the analyte sensor apparatus into the detection mode of operation (Preferably, the input module 174 or processor module 176 performs a Cyclic Redundancy Check (CRC) to verify data integrity, with or without a method of recovering the data if there is an error. In some embodiments, error correction techniques such as those that use Hamming codes or Reed-Solomon encoding/decoding methods are employed to correct for errors in the data stream; [0275]).

Regarding Claim 33, Shults discloses wherein: the data processor apparatus is disposed on a receiver apparatus external to the body of the subject (the electronics unit 16 is inductively coupled to an RFID or similar chip in the mounting unit 14; [0267]); and 
wherein the generation of the algorithmic error correction operational model comprises transmission of data collected via the analyte sensor apparatus during operation in the first mode (In this embodiment, the RFID tag uniquely identifies the sensor 32 and allows the transmitter to adjust the sensor ID code accordingly and/or to transmit the unique identifier to the receiver 158; [0267]), 
the transmission via a wireless interface (user interface 160) of the analyte sensor apparatus to the receiver apparatus, the receiver apparatus configured to perform or cause performance of the generation of the model (In some situations, the sensor may not properly deploy, connect to, or otherwise operate as intended. Accordingly, the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); and 
wherein the application of the algorithmic error correction operational model on the blood analyte signal data comprises application of model data received via the wireless interface from the receiver apparatus (An output module 178, which is integral with and/or operatively connected with the processor 176, includes programming for generating output based on the data stream received from the sensor system 10 and its processing incurred in the processor 176. In some embodiments, output is generated via a user interface 160; [0276]).
Regarding Claim 34, Shults discloses wherein: the analyte sensor apparatus comprises an oxygen-based blood glucose sensor (In one exemplary embodiment, the analyte sensor comprises a glucose sensor that utilizes amperometric electrochemical sensor technology to measure glucose; [0360]); the blood analyte signal data comprises blood glucose signal data (a wholly implantable analyte sensor system is provided comprising a wholly implantable body comprising an electrode configured to measure a glucose level in a host; a membrane disposed over the electrode and configured to limit transport of glucose to the electrode; a layer comprising an enzyme to catalyze a reaction of glucose and oxygen as a co-reactant; and a sensor electronics unit operably connected to the electrode and configured to measure a current produced by the electrode, wherein the sensor electronics unit is configured to measure glucose concentration with substantial linearity; [0005]); and 
the data processor apparatus and the storage apparatus are disposed on or integral with the analyte sensor apparatus in an implantable form factor (FIG. 20 illustrates a wholly implantable glucose sensor comprising a body 12 with a sensing region 14 including an electrode system 16a and sensor electronics, which are configured as described in more detail with reference to FIG. 13 above; [0360]).  

Regarding Claim 35, Shults discloses wherein the generation of the algorithmic error correction operational model comprises: calculation of data related to a plurality of blood analyte error values; and utilization of one or more machine learning algorithms on (i) at least a portion of the data related to the plurality of error values (reference data can be subjected to “outlier detection” wherein the accuracy of a received reference analyte data is evaluated as compared to time-corresponding sensor data. In one embodiment, the reference data is compared to the sensor data on a modified Clarke Error Grid (e.g., a test similar to the Clarke Error Grid except the boundaries between the different regions are modified slightly) to determine if the data falls within a predetermined threshold. If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data. If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s); [0289]), and (ii) data related to one or more candidate parameters (The reference data can be pre-screened according to environmental and physiological issues, such as time of day, oxygen concentration, postural effects, and patient entered environmental data; [0319]),-4-Appl. No.16/866,436 FiledMay 4, 2020to model one or more previously unmodeled error sources related to the implantation of the blood analyte sensor within the subject (Another criterion comprises evaluating physiological changes (e.g., low oxygen due to a user's posture, position, or motion that can cause pressure on the sensor and effect the function of a subcutaneously implantable analyte sensor, or other effects such as described with reference to FIG. 6) to ascertain a likelihood of error in the sensor value. Evaluation of calibration set criteria can comprise evaluating one, some, or all of the above described inclusion criteria; [0354]).

Regarding Claim 36, Shults discloses a method of operating an implanted blood analyte sensor within a living being (the present invention relates to systems and methods for transcutaneous and subcutaneous measurement of glucose in a host; Abstract) for at least one of monitoring or treating a disease (diabetes; [0088]), the method comprising: 
obtaining first blood analyte data using the blood analyte sensor wherein the blood analyte sensor is in training mode (When a sensor is first implanted into host tissue, the sensor and receiver are initialized. This is referred to as start-up mode, and involves optionally resetting the sensor data and calibrating the sensor 32; [0261]), at least a portion of the first blood analyte data subject to one or more unmodeled systematic sources of error (the analyte sensor is configured to transmit signals obtained from each electrode separately (e.g., without subtraction of the baseline signal). In this way, the receiver can process these signals to determine additional information about the sensor and/or analyte concentration. For example, by comparing the signals from the first and second electrodes, changes in baseline and/or sensitivity can be detected and/or measured and used to update calibration (e.g., without the use of a reference analyte value). In one such example, by monitoring the corresponding first and second signals over time, an amount of signal contributed by baseline can be measured; [0301]); 
obtaining reference data not subject to the one or more unmodeled systematic sources of error (At block 204, a reference data receiving module, also referred to as the reference input module, receives reference data from a reference analyte monitor, including one or more reference data points. In one embodiment, the reference analyte points can comprise results from a self monitored blood analyte test (e.g., finger stick test). For example, the user can administer a self-monitored blood analyte test to obtain an analyte value (e.g., point) using any known analyte sensor, and then enter the numeric analyte value into the computer system; [0287]); 
calculating a plurality of blood analyte error values using the first blood analyte data and the corresponding reference data (reference data can be subjected to “outlier detection” wherein the accuracy of a received reference analyte data is evaluated as compared to time-corresponding sensor data. In one embodiment, the reference data is compared to the sensor data on a modified Clarke Error Grid (e.g., a test similar to the Clarke Error Grid except the boundaries between the different regions are modified slightly) to determine if the data falls within a predetermined threshold. If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data. If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s); [0289]); 
identifying one or more parameters that have at least one of a prescribed level or prescribed type of correlation to the blood analyte error values (The reference data can be pre-screened according to environmental and physiological issues, such as time of day, oxygen concentration, postural effects, and patient entered environmental data; [0319]); 
generating a blood analyte data error correction model based at least on the plurality of blood analyte error values (“outlier detection”; [0289]), data relating to the identified one or more parameters (Another criterion comprises evaluating physiological changes (e.g., low oxygen due to a user's posture, position, or motion that can cause pressure on the sensor and effect the function of a subcutaneously implantable analyte sensor, or other effects such as described with reference to FIG. 6; [0354]), and one or more mathematical models (Preferably, the input module 174 or processor module 176 performs a Cyclic Redundancy Check (CRC) to verify data integrity, with or without a method of recovering the data if there is an error. In some embodiments, error correction techniques such as those that use Hamming codes or Reed-Solomon encoding/decoding methods are employed to correct for errors in the data stream; [0275]); and 
obtaining calibrated blood analyte data using the blood analyte sensor wherein the blood analyte sensor is in detection mode (normal mode; [0352]), by at least applying the a blood analyte data error correction model to then-current blood analyte data (a secondary check can be used to determine whether the error is more likely due to the reference glucose value or to the sensor value. If the second reference glucose value substantially correlates to the first reference glucose value, it can be presumed that the reference glucose value is more accurate and the sensor values are errant. Some reasons for errancy of the sensor values include a shift in the baseline of the signal or noise on the signal due to low oxygen, for example. In such cases, the system can be configured to re-initiate calibration using the secondary reference glucose value. If, however, the reference glucose values do not substantially correlate, it can be presumed that the sensor glucose values are more accurate and the reference glucose values eliminated from the algorithm; [0332]).

Regarding Claim 37, Shults discloses wherein the calculating the plurality of blood analyte error values comprises at least associating the first blood analyte data and the corresponding reference data at each of a plurality of respective time coordinates (The term “matched data pairs” as used herein is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in-the art (and is not to be limited to a special or customized meaning), and furthermore refers without limitation to reference data (for example, one or more reference analyte data points) matched with substantially time corresponding sensor data (for example, one or more sensor data points); [0085]).  

Regarding Claim 38, Shults discloses wherein the identifying one or more parameters comprises: identifying one or more candidate parameters (The reference data can be pre-screened according to environmental and physiological issues, such as time of day, oxygen concentration, postural effects, and patient entered environmental data; [0319]); 
associating data related to the one or more candidate parameters with the plurality of blood analyte error values (Another criterion comprises evaluating physiological changes (e.g., low oxygen due to a user's posture, position, or motion that can cause pressure on the sensor and effect the function of a subcutaneously implantable analyte sensor, or other effects such as described with reference to FIG. 6; [0354]); and 
identifying an individual one or ones of the one or more candidate parameters meeting the at least one of the prescribed level or prescribed type of correlation to the plurality of blood analyte error values (Oxygen limitations can also be seen during periods of transient ischemia that occur, for example, under certain postures or when the region around the implanted sensor is compressed so that blood is forced out of the capillaries…Thus, the output signal is indicative of the oxygen concentration rather than the glucose concentration, producing erroneous signals; [0367-0368]).

Regarding Claim 39, Shults discloses wherein the generating of the blood analyte data error correction model comprises utilizing one or more machine learning algorithms on at least a portion of the plurality of blood analyte error values (reference data can be subjected to “outlier detection” wherein the accuracy of a received reference analyte data is evaluated as compared to time-corresponding sensor data. In one embodiment, the reference data is compared to the sensor data on a modified Clarke Error Grid (e.g., a test similar to the Clarke Error Grid except the boundaries between the different regions are modified slightly) to determine if the data falls within a predetermined threshold. If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data. If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s); [0289]).  

Regarding Claim 40, Shults discloses wherein the utilizing the one or more machine learning algorithms comprises: utilizing a first machine learning algorithm to generate a first error model data set (the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); 
utilizing a second machine learning algorithm to generate a second error model data set (a secondary check can be used to determine whether the error is more likely due to the reference glucose value or to the sensor value; [0332]); 
evaluating the first error model set ([0269]) and the second error model set ([0332]); and 
based at least on the evaluating, selecting one of the first machine learning algorithm or the second machine learning algorithm for the generating of the blood analyte data error correction model (If the second reference glucose value substantially correlates to the first reference glucose value, it can be presumed that the reference glucose value is more accurate and the sensor values are errant. Some reasons for errancy of the sensor values include a shift in the baseline of the signal or noise on the signal due to low oxygen, for example. In such cases, the system can be configured to re-initiate calibration using the secondary reference glucose value. If, however, the reference glucose values do not substantially correlate, it can be presumed that the sensor glucose values are more accurate and the reference glucose values eliminated from the algorithm; [0332]).

Regarding Claim 46, Shults discloses a method of operating an implanted blood analyte sensor for adapting blood analyte detection thereof to a living subject after implantation of the blood analyte sensor within the subject (the present invention relates to systems and methods for transcutaneous and subcutaneous measurement of glucose in a host; Abstract), the method comprising: 
calibrating the implanted blood analyte sensor (The processor 176 is the central control unit that performs the processing, such as storing data, analyzing data streams, calibrating analyte sensor data, estimating analyte values, comparing estimated analyte values with time corresponding measured analyte values, analyzing a variation of estimated analyte values, downloading data, and control ling the user interface by providing analyte values, prompts, messages, warnings, alarms, or the like. The processor includes hardware and software that performs the processing described herein, for example flash memory provides permanent or semi-permanent storage of data; [0274, fig. 19]); 
obtaining first calibrated blood analyte data using the calibrated blood analyte sensor (the analyte sensor is configured to transmit signals obtained from each electrode separately (e.g., without subtraction of the baseline signal). In this way, the receiver can process these signals to determine additional information about the sensor and/or analyte concentration. For example, by comparing the signals from the first and second electrodes, changes in baseline and/or sensitivity can be detected and/or measured and used to update calibration (e.g., without the use of a reference analyte value). In one such example, by monitoring the corresponding first and second signals over time, an amount of signal contributed by baseline can be measured; [0301]), the first calibrated blood analyte data subject to one or more unmodeled systematic errors (Preferably, a start-up mode is provided, wherein the start-up mode is set when the system determines that it can no longer remain in suspended or normal mode (for example, due to problems detected by the self-diagnostics module, such as described in more detail above) and/or wherein the system is notified that a new sensor has been inserted; [0351]; Examiner’s Note: These are all situations where data can be especially subjected to one or more unmodeled sources of systematic errors); 
obtaining reference data not subject to the one or more unmodeled systematic errors (At block 204, a reference data receiving module, also referred to as the reference input module, receives reference data from a reference analyte monitor, including one or more reference data points. In one embodiment, the reference analyte points can comprise results from a self monitored blood analyte test (e.g., finger Stick test). For example, the user can administer a self-monitored blood analyte test to obtain an analyte value (e.g., point) using any known analyte sensor, and then enter the numeric analyte value into the computer system; [0287]); 
using at least the first calibrated blood analyte data using and the obtained reference data, calculating a plurality of blood analyte error values (reference data can be subjected to “outlier detection” wherein the accuracy of a received reference analyte data is evaluated as compared to time-corresponding sensor data. In one embodiment, the reference data is compared to the sensor data on a modified Clarke Error Grid (e.g., a test similar to the Clarke Error Grid except the boundaries between the different regions are modified slightly) to determine if the data falls within a predetermined threshold. If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data. If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s); [0289]); 
evaluating at least data related to one or more parameters abstracted from the first calibrated blood analyte data (The reference data can be pre-screened according to environmental and physiological issues, such as time of day, oxygen concentration, postural effects, and patient entered environmental data; [0319]) and the plurality of blood analyte error values (“outlier detection”; [0289]) using one or more machine learning algorithms (Preferably, the input module 174 or processor module 176 performs a Cyclic Redundancy Check (CRC) to verify data integrity, with or without a method of recovering the data if there is an error. In some embodiments, error correction techniques such as those that use Hamming codes or Reed-Solomon encoding/decoding methods are employed to correct for errors in the data stream; [0275]), to generate an operational error correction model (In some situations, the sensor may not properly deploy, connect to, or otherwise operate as intended. Accordingly, the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); 
obtaining second calibrated blood analyte data using the implanted blood analyte sensor (the analyte sensor is configured to transmit signals obtained from each electrode separately (e.g., without subtraction of the baseline signal). In this way, the receiver can process these signals to determine additional information about the sensor and/or analyte concentration. For example, by comparing the signals from the first and second electrodes, changes in baseline and/or sensitivity can be detected and/or measured and used to update calibration (e.g., without the use of a reference analyte value). In one such example, by monitoring the corresponding first and second signals over time, an amount of signal contributed by baseline can be measured; [0301]), the second calibrated blood analyte data subject to the one or more unmodeled systematic errors (Preferably, a start-up mode is provided, wherein the start-up mode is set when the system determines that it can no longer remain in suspended or normal mode (for example, due to problems detected by the self-diagnostics module, such as described in more detail above) and/or wherein the system is notified that a new sensor has been inserted; [0351]; Examiner’s Note: These are all situations where data can be especially subjected to one or more unmodeled sources of systematic errors); 
using at least the second calibrated blood analyte data and the operational error correction model to generate blood analyte level data corrected for at least one of the one or more unmodeled systematic errors (reference data can be subjected to “outlier detection” wherein the accuracy of a received reference analyte data is evaluated as compared to time-corresponding sensor data. In one embodiment, the reference data is compared to the sensor data on a modified Clarke Error Grid (e.g., a test similar to the Clarke Error Grid except the boundaries between the different regions are modified slightly) to determine if the data falls within a predetermined threshold. If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data. If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s); [0289]); and 
causing output of the blood analyte level data (An output module 178, which is integral with and/or operatively connected with the processor 176, includes programming for generating output based on the data stream received from the sensor system 10 and its processing incurred in the processor 176. In some embodiments, output is generated via a user interface 160; [0276]), the output blood analyte level data reliably accurate for presentation to the living subject (user interface 160 [0275-0282]; Figures 15B-D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 31, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Shults in view of Jansen et al (U.S. Patent Publication No. 2007/0016104; previously cited).
Regarding Claim 21, Shults discloses a method of monitoring a blood analyte level within a living being using a blood analyte sensing apparatus (an in vitro self-monitoring blood glucose meter (SMBG); [0405]) having one or more implanted (a wholly implantable analyte sensor system; [0005]) electrochemical blood analyte sensors (electrochemically reactive surfaces; [0074]), the monitoring of the blood analyte level relating to monitoring of a disease (diabetes; [0088]), the method comprising: 
calibrating the blood analyte sensing apparatus using one or more predetermined calibration models (The processor 176 is the central control unit that performs the processing, such as storing data, analyzing data streams, calibrating analyte sensor data, estimating analyte values, comparing estimated analyte values with time corresponding measured analyte values, analyzing a variation of estimated analyte values, downloading data, and controlling the user interface by providing analyte values, prompts, messages, warnings, alarms, or the like. The processor includes hardware and software that performs the processing described herein, for example flash memory provides permanent or semi-permanent storage of data; [0274]); 
operating the calibrated blood analyte sensing apparatus in a training mode (When a sensor is first implanted into host tissue, the sensor and receiver are initialized. This is referred to as start-up mode, and involves optionally resetting the sensor data and calibrating the sensor 32; [0261]),
the operation of the calibrated blood analyte sensing apparatus in the training mode comprising obtaining blood analyte signal data subject to one or more unmodeled systematic errors (Preferably, a start-up mode is provided, wherein the start-up mode is set when the system determines that it can no longer remain in suspended or normal mode (for example, due to problems detected by the self-diagnostics module, such as described in more detail above) and/or wherein the system is notified that a new sensor has been inserted; [0351]; Examiner’s Note: These are all situations where data can be especially subjected to one or more unmodeled sources of systematic errors); 
generating an error correction operational model (the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); and 
subsequent to generating the error correction operational model, operating the blood analyte sensing apparatus in a detection mode (normal mode; [0352]), 
the operating in the detection mode including applying the error correction operational model on at least a portion of then-current blood analyte signal data (Preferably, the input module 174 or processor module 176 performs a Cyclic Redundancy Check (CRC) to verify data integrity, with or without a method of recovering the data if there is an error. In some embodiments, error correction techniques such as those that use Hamming codes or Reed-Solomon encoding/decoding methods are employed to correct for errors in the data stream; [0275]).
Shults fails to disclose wherein based at least in part on the obtained blood analyte signal data subject to the one or more unmodeled systematic errors, generating a being-specific error correction operational model using at least one computerized machine learning process; and the operating in the detection mode including applying the being-specific error correction operational model on at least a portion of then-current blood analyte signal data to correct for the one or more unmodeled systematic errors.
Jansen discloses wherein the operation of the calibrated blood analyte sensing apparatus in the training mode (learning mode 100) comprising obtaining blood analyte signal data subject to one or more unmodeled systematic errors (error protocol 102),  
based at least in part on the obtained blood analyte signal data subject to the one or more unmodeled systematic errors ([0078-0080]; Figure 11),
generating a being-specific error correction operational model using at least one computerized machine learning process (if it is found in the context of query 114 that the evaluation was error-free, the parameters obtained are stored in a parameter memory 115, which is followed by the end 121 of the program run…upon renewed use of the analysis appliance by a user who has already used the analysis appliance proposed according to the invention, the user specific parameters that have already been stored can be used again; [0081-0082]); and 
the operating in the detection mode including applying the being-specific error correction operational model on at least a portion of then-current blood analyte signal data to correct for the one or more unmodeled systematic errors ((a) operating the appliance in a learning mode in which user-specific parameters are obtained by exerting pressure on the appliance by the user; (b) storing the user-specific parameters in a database; and (c) operating the appliance in an operational mode using the user-specific parameters; Claim 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user-specific teachings of Jansen into those of Shults in order to implement the user-specific parameters that were obtained in the learning mode into the operational mode (Jansen Claim 29]).

Regarding Claim 22, Shults discloses wherein the operating the blood analyte sensing apparatus in the training mode comprises: (i) receiving time-stamped blood analyte reference data (the reference analyte data time stamp (e.g., the time that the reference analyte data is obtained)…the “time stamp” of the reference analyte (e.g., the time at which the reference analyte value was obtained); [0292-0293]); and (ii) collecting time-stamped calculated blood analyte sensor data (the reference analyte data is obtained at a time that is different from the time that the data is input into the receiver. Accordingly, the “time stamp' of the reference analyte (e.g., the time at which the reference analyte value was obtained) is not the same as the time at which the receiver obtained the reference analyte data. Therefore, some embodiments include a time stamp requirement that ensures that the receiver stores the accurate time stamp for each reference analyte value, that is, the time at which the reference value was actually obtained from the user; [0293]).  

Regarding Claim 23, Shults discloses wherein the operating the blood analyte sensing apparatus in the training mode further comprises collecting time-stamped data derived from one or more in vivo ancillary sensors ([0292-0293]).  

Regarding Claim 24, Shults discloses wherein the collecting the time-stamped data derived from one or more in vivo ancillary sensors comprises collecting data from one or more of a temperature sensor (temperature probe 140; [0258]), a pressure sensor, or a motion sensor.  

Regarding Claim 25, Shults discloses wherein: the collecting the time-stamped calculated blood analyte sensor data comprises collecting blood analyte sensor data subject to the one or more unmodeled systematic errors (each matched data pair can be evaluated based on clinical or statistical acceptability such as described above; however, when a matched data pair does not pass the evaluation criteria, the system can be configured to ask for another matched data pair from the user. In this way, a secondary check can be used to determine whether the error is more likely due to the reference glucose value or to the sensor value. If the second reference glucose value substantially correlates to the first reference glucose value, it can be presumed that the reference glucose value is more accurate and the sensor values are errant. Some reasons for errancy of the sensor values include a shift in the baseline of the signal or noise on the signal due to low oxygen, for example; [0332]); and 
the receiving the time-stamped blood analyte reference data comprises receiving blood analyte data not subject to the one or more unmodeled systematic errors (The graph illustrates approximately 3 days of data obtained by the electronics unit operably connected to the sensor implanted in the human host. Finger-prick blood samples were taken periodically and glucose concentration measured by a blood glucose meter (SMBG). The graph shows the Subcutaneous sensor data obtained by the transcutaneous glucose sensor tracking glucose concentration as it rises and falls over time. The time-corresponding blood glucose values show the correlation of the sensor data to the blood glucose data, indicating appropriate tracking of glucose concentration over time; [0406]).

Regarding Claim 26, Shults discloses wherein the generating the error correction operational model comprises generating blood analyte error data by at least calculating a blood analyte error value at one or more of a plurality of time points corresponding to respective one or more the time-stamped blood analyte reference data (the data pairs that form the initial calibration set are selected according to their time stamp, for example, by waiting a predetermined “break-in' time period after implantation, the stability of the sensor data can be increased. In certain embodiments, the data pairs that form the initial calibration set are spread out over a predetermined time period, for example, a period of two hours or more; [0296]; One inclusion criterion comprises ensuring the time stamp of the matched data pairs (that make up the calibration set) span at least a preselected time period (e.g., three hours). Another inclusion criterion comprises ensuring that the time stamps of the matched data pairs are not more than a preselected age (e.g., one week old). Another inclusion criterion ensures that the matched pairs of the calibration set have a substantially evenly distributed amount of high and low raw sensor data points, estimated sensor analyte values, and/or reference analyte values. Another criterion comprises ensuring all raw sensor data, estimated sensor analyte values, and/or reference analyte values are within a predetermined range (e.g., 40 mg/dL to 400 mg/dL for glucose values). Another criterion comprises evaluating the rate of change of the analyte concentration (e.g., from sensor data) during the time stamp of the matched pair(s). For example, sensor and reference data obtained during the time when the analyte concentration is undergoing a slow rate of change can be less susceptible to inaccuracies caused by time lag and other physiological and non-physiological effects; [0354]).  

Regarding Claim 27, Shults discloses wherein the generating of the error correction operational model comprises identifying one or more parameters (The reference data can be pre-screened according to environmental and physiological issues, such as time of day, oxygen concentration, postural effects, and patient entered environmental data; [0319]) that have a prescribed level of correlation to the blood analyte error data (Another criterion comprises evaluating physiological changes (e.g., low oxygen due to a user's posture, position, or motion that can cause pressure on the sensor and effect the function of a subcutaneously implantable analyte sensor, or other effects such as described with reference to FIG. 6) to ascertain a likelihood of error in the sensor value. Evaluation of calibration set criteria can comprise evaluating one, some, or all of the above described inclusion criteria; [0354]).  

Regarding Claim 28, Shults discloses wherein the generating of the error correction operational model further comprises applying one or more mathematical models to at least (i) the blood analyte error data (reference data can be subjected to “outlier detection” wherein the accuracy of a received reference analyte data is evaluated as compared to time-corresponding sensor data. In one embodiment, the reference data is compared to the sensor data on a modified Clarke Error Grid (e.g., a test similar to the Clarke Error Grid except the boundaries between the different regions are modified slightly) to determine if the data falls within a predetermined threshold. If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data. If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s); [0289]), and 
(ii) data relating to the identified one or more parameters (Another criterion comprises evaluating physiological changes (e.g., low oxygen due to a user's posture, position, or motion that can cause pressure on the sensor and effect the function of a subcutaneously implantable analyte sensor, or other effects such as described with reference to FIG. 6) to ascertain a likelihood of error in the sensor value. Evaluation of calibration set criteria can comprise evaluating one, some, or all of the above described inclusion criteria; [0354]).

Regarding Claim 31, Shults discloses generating a second error correction operational model (a secondary check can be used to determine whether the error is more likely due to the reference glucose value or to the sensor value; [0332]); substituting the generated second error correction operational model for the error correction operational model; and using the generated second error correction operation model to process at least a portion of blood analyte signal data generated subsequent to the substituting (If the second reference glucose value substantially correlates to the first reference glucose value, it can be presumed that the reference glucose value is more accurate and the sensor values are errant. Some reasons for errancy of the sensor values include a shift in the baseline of the signal or noise on the signal due to low oxygen, for example. In such cases, the system can be configured to re-initiate calibration using the secondary reference glucose value. If, however, the reference glucose values do not substantially correlate, it can be presumed that the sensor glucose values are more accurate and the reference glucose values eliminated from the algorithm; [0332]).

Regarding Claim 41, Shults discloses a method of operating an implanted (a wholly implantable analyte sensor system; [0005]) blood analyte sensing apparatus within a living being to extend a period of implantation of the blood analyte sensing apparatus (an in vitro self-monitoring blood glucose meter (SMBG); [0405]), the method comprising: 
(i) calibrating the blood analyte sensing apparatus using one or more predetermined calibration models (The processor 176 is the central control unit that performs the processing, such as storing data, analyzing data streams, calibrating analyte sensor data, estimating analyte values, comparing estimated analyte values with time corresponding measured analyte values, analyzing a variation of estimated analyte values, downloading data, and controlling the user interface by providing analyte values, prompts, messages, warnings, alarms, or the like. The processor includes hardware and software that performs the processing described herein, for example flash memory provides permanent or semi-permanent storage of data; [0274]); 
(ii) operating the calibrated blood analyte sensing apparatus in a training mode (When a sensor is first implanted into host tissue, the sensor and receiver are initialized. This is referred to as start-up mode, and involves optionally resetting the sensor data and calibrating the sensor 32; [0261]),
the operation of the calibrated blood analyte sensing apparatus in the training mode comprising obtaining blood analyte signal data subject to one or more unmodeled systematic errors (Preferably, a start-up mode is provided, wherein the start-up mode is set when the system determines that it can no longer remain in suspended or normal mode (for example, due to problems detected by the self-diagnostics module, such as described in more detail above) and/or wherein the system is notified that a new sensor has been inserted; [0351]; Examiner’s Note: These are all situations where data can be especially subjected to one or more unmodeled sources of systematic errors); 
 (iii) generating a blood analyte data error correction operational model using at least -6-Appl. No.16/866,436 FiledMay 4, 2020one computerized machine learning process (the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); 
(iv) subsequent to generating the blood analyte data error correction operational model, operating the blood analyte sensing apparatus in a detection mode (normal mode; [0352]); and 
(v) thereafter, re-training the sensor apparatus by re-performing at least the steps (ii) through (iv) a plurality of times based on respective occurrences of at least one prescribed event (a start-up mode is provided, wherein the start-up mode is set when the system determines that it can no longer remain in Suspended or normal mode (for example, due to problems detected by the self-diagnostics module, such as described in more detail above) and/or wherein the system is notified that a new sensor has been inserted; [0351]); 
wherein the re-performing at least periodically of the at least the steps (ii) through (iv) extend the period of implantation by correcting for the one or more unmodeled systematic errors occurring over time ([0192]; Examiner’s Note: Host acceptance if the sensor is extremely important to extending the lifetime of the sensor. The re-performance of the “start-up” mode will enable the system to detect the proper insertion of a new sensor as well as providing a way for the system to “re-start” when required).
Shults fails to disclose wherein algorithmically generating an being-specific blood analyte data error correction operational model using at least -6-Appl. No.16/866,436one computerized machine learning process; the operating in the detection mode including applying the being-specific blood analyte data error correction operational model on at least a portion of then-current blood analyte signal data.
Jansen discloses wherein algorithmically generating an being-specific blood analyte data error correction operational model (if it is found in the context of query 114 that the evaluation was error-free, the parameters obtained are stored in a parameter memory 115, which is followed by the end 121 of the program run…upon renewed use of the analysis appliance by a user who has already used the analysis appliance proposed according to the invention, the user specific parameters that have already been stored can be used again; [0081-0082]) using at least -6-Appl. No.16/866,436one computerized machine learning process (learning mode 100); 
the operating in the detection mode including applying the being-specific blood analyte data error correction operational model ([0078-0080]; Figure 11) on at least a portion of then-current blood analyte signal data ((a) operating the appliance in a learning mode in which user-specific parameters are obtained by exerting pressure on the appliance by the user; (b) storing the user-specific parameters in a database; and (c) operating the appliance in an operational mode using the user-specific parameters; Claim 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user-specific teachings of Jansen into those of Shults in order to implement the user-specific parameters that were obtained in the learning mode into the operational mode (Jansen Claim 29]).

Regarding Claim 42, Shults fails to disclose wherein the algorithmically generating the being-specific blood analyte data error correction operational model comprises algorithmically generating the being-specific blood analyte data error correction operational model without any data relating to any underlying physiologic process of the unmodeled systematic errors.
Jansen discloses wherein the algorithmically generating the being-specific blood analyte data error correction operational model comprises algorithmically generating the being-specific blood analyte data error correction operational model without any data relating to any underlying physiologic process of the unmodeled systematic errors (learning mode 100; error protocol 102; [0078-0080]; Figure 11; Examiner’s Note: There is no indication that the learning mode taught by Jansen requires any data relating to any underlying physiologic process of the a priori unmodeled systematic errors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user-specific teachings of Jansen into those of Shults in order to implement the user-specific parameters that were obtained in the learning mode into the operational mode (Jansen Claim 29]).

Regarding Claim 43, Shults fails to disclose wherein the algorithmically generating the being-specific blood analyte data error correction operational model comprises generating the being-specific blood analyte data error correction operational model without input data indicative of an identification of one or more physiological mechanisms as sources of blood analyte error.
Jansen discloses wherein the algorithmically generating the being-specific blood analyte data error correction operational model comprises generating the being-specific blood analyte data error correction operational model without input data indicative of an identification of one or more physiological mechanisms as sources of blood analyte error (learning mode 100; error protocol 102; [0078-0080]; Figure 11; Examiner’s Note: There is no indication that the learning mode taught by Jansen requires any input data indicative of an identification of one or more physiological mechanisms as sources of blood analyte error. Rather, the user-specific parameters are stored in a database, which are later used in the operational mode).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user-specific teachings of Jansen into those of Shults in order to implement the user-specific parameters that were obtained in the learning mode into the operational mode (Jansen Claim 29]).

Regarding Claim 44, Shults fails to disclose wherein the algorithmically generating the being- specific blood analyte data error correction operational model is based only on blood analyte data generated by one or more sensors of the calibrated blood analyte sensing apparatus.  
Jansen discloses wherein the algorithmically generating the being- specific blood analyte data error correction operational model is based only on blood analyte data generated by one or more sensors of the calibrated blood analyte sensing apparatus (learning mode 100; error protocol 102; [0078-0080]; Figure 11; Examiner’s Note: There is no indication that the learning mode taught by Jansen requires any external data other than the blood analyte data generated by one or more sensors of the calibrated blood analyte sensing apparatus. This data would correspond to the user-specific parameters which are stored in a database, and later used in the operational mode).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user-specific teachings of Jansen into those of Shults in order to implement the user-specific parameters that were obtained in the learning mode into the operational mode (Jansen Claim 29]).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Shults in view of Salas-Boni et al (U.S. Publication No. 2016/0029966; previously cited; cited by Applicant).
Regarding Claim 47, Shults discloses an implantable (a wholly implantable analyte sensor system; [0005]) computerized apparatus for monitoring a blood analyte level (an in vitro self-monitoring blood glucose meter (SMBG); [0405]), the monitoring of the blood analyte level relating to a disease (diabetes; [0088]), the computerized apparatus comprising: 
electrochemical analyte sensing apparatus (electrochemically reactive surfaces; [0074]); 
data processor apparatus configured for data communication with the electrochemical analyte sensor apparatus (the electronics unit 16; [0105]; processor module 138; [0252]); 
a wireless data interface (wireless transmission 150) in data communication with the data processor apparatus ([0259]); and 
a storage apparatus in data communication with the data processor apparatus and comprising a storage medium having at least one computer program stored thereon (The processor typically provides semi-permanent storage of data, for example, storing data such as sensor identifier (ID) and programming to process data streams; [0252]), the at least one computer program comprising a plurality of instructions ([0252-0253]) which are configured to, when executed on the data processor apparatus: -8-Appl. No.16/866,436 FiledMay 4, 2020 
(i) execute one or more computer programs to perform an initial calibration of the electrochemical analyte sensing apparatus (The processor 176 is the central control unit that performs the processing, such as storing data, analyzing data streams, calibrating analyte sensor data, estimating analyte values, comparing estimated analyte values with time corresponding measured analyte values, analyzing a variation of estimated analyte values, downloading data, and control ling the user interface by providing analyte values, prompts, messages, warnings, alarms, or the like. The processor includes hardware and software that performs the processing described herein, for example flash memory provides permanent or semi-permanent storage of data; [0274]);
(ii) execute one or more computer programs to operate the implantable computerized apparatus in a first mode, wherein the first mode is an initial training mode (When a sensor is first implanted into host tissue, the sensor and receiver are initialized. This is referred to as start-up mode, and involves optionally resetting the sensor data and calibrating the sensor 32; [0261]); 
(iii) execute one or more computer programs to generate an algorithmic error correction operational model, the algorithmic error correction operational model based at least in part on the operation in the training mode (the sensor electronics can be configured such that if the current obtained from the working electrode, or the subsequent conversion of the current into digital counts, for example, is outside of an acceptable threshold, then the sensor is marked with an error flag, or the like. The error flag can be transmitted to the receiver to instruct the user to reinsert a new sensor, or to implement some other error correction; [0269]); and 
(iv) execute one or more computer programs to operate the implantable computerized apparatus in a second mode, wherein the second mode is a detection mode (normal mode; [0352]), the operation in the detection mode comprising at least application of the algorithmic error correction operational model to blood analyte signal data generated by the electrochemical analyte sensing apparatus and processed subsequent to entry of the implantable computerized apparatus into the detection mode of operation (Preferably, the input module 174 or processor module 176 performs a Cyclic Redundancy Check (CRC) to verify data integrity, with or without a method of recovering the data if there is an error. In some embodiments, error correction techniques such as those that use Hamming codes or Reed-Solomon encoding/decoding methods are employed to correct for errors in the data stream; [0275]).
Shults fails to disclose wherein generated based at least on one or more machine learning algorithms particularly selected for a living being in which the implantable computerized apparatus is to be implanted or has been implanted.
Salas-Boni discloses wherein the generated based at least on one or more machine learning algorithms particularly selected for a living being in which the implantable computerized apparatus is to be implanted or has been implanted (For instance, Block S140 can include implementing a machine-learning algorithm or other algorithm configured to…matching of features in the sensor data with patterns of behavior of one or more users; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user-specific teachings of Salas-Boni into those of Shults in order to implement the dynamics and responses into the calculation of blood glucose concentrations (Salas-Boni [0045]).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Shults and Jansen as applied to claim 41 above, and further in view of Salas-Boni et al.
Regarding Claim 45, Shults and Jansen fail to disclose selecting one of a plurality of machine learning algorithms for use in the living being based at least in part on a) one or more attributes of the living being, and b) one or more attributes of the selected one machine learning algorithm.
Salas-Boni disclsoes selecting one of a plurality of machine learning algorithms for use in the living being based at least in part on a) one or more attributes of the living being (For instance, Block S140 can include implementing a machine-learning algorithm or other algorithm configured to…matching of features in the sensor data with patterns of behavior of one or more users; [0058]), and b) one or more attributes of the selected one machine learning algorithm (Additionally or alternatively, Block S120 can include implementing a machine-learning algorithm or other algorithm configured to facilitate automatic identification of features (e.g., characteristic physiological responses, outliers) within raw or processed biosignal data. The machine learning algorithm(s) can include any suitable class of machine learning algorithm (e.g., unsupervised learning, semi-supervised learning, transduction, reinforcement learning, etc.) and can additionally or alternatively involve implementation of a data-mining algorithm. Any models produced using a machine learning algorithm can further be trained with data from the user and/or data from any other user(s) to increase the robustness of analyses derived from outputs of Block S120; [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user-specific teachings of Salas-Boni into those of Shults in order to implement the dynamics and responses into the calculation of blood glucose concentrations (Salas-Boni [0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791